Appeal from a judgment of the County Court of Albany County, rendered July 2, 1979, convicting defendant upon his plea of guilty of the crime of robbery in the second degree. The sole issue is whether or not the sentence imposed, at least two and one-third years and at most seven years, is excessive. The record discloses that the plea entered was in full satisfaction of an indictment charging two separate acts of robbery in the first degree. Considering the gravity of the offenses originally charged and the amelioration represented by the reduced charge, the sentence is not excessive. Judgment affirmed. Staley, Jr., J. P., Main, Mikoll, Casey and Herlihy, JJ., concur.